Exhibit 10.41

 

NINTH AMENDMENT TO
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

THIS NINTH AMENDMENT TO PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Amendment”)
is entered into at San Diego, California as of October 9, 2003, between H. G.
FENTON COMPANY, a California corporation which acquired title as H. G. Fenton
Material Company (“Seller”), and BIOSITE INCORPORATED, a Delaware corporation
(“Buyer”), with reference to the following

 

R E C I T A L S:

 

A.                                   Seller and Buyer are the parties to a
Purchase Agreement and Escrow Instructions dated as of December 7, 2001 and
previously amended as of February 12, February 14, and June 10, 2002, and as of
January 24, April 25, May 27, June 16 and September 15, 2003 (“Agreement”),
relating to certain real property in the Carroll Canyon area of San Diego,
California as depicted on Exhibit A to the Agreement (“Land”). Initially
capitalized terms not otherwise defined in this Amendment have the same meanings
as in the Agreement, as previously amended. Pursuant to the Agreement, the
parties have established Escrow No. 51943-PM with Stewart Title of California,
Inc. as Escrow Holder.

 

B.                                     Seller has been in discussions, but has
not yet reached final agreement, with San Diego Gas & Electric Company (“SDG&E”)
regarding the grant of utility easements to serve the Land and the other
portions of the Business Park (“SDG&E Easements”). Seller considered the scope
of the easements originally requested by SDG&E to be overly expansive, and has
been seeking to ensure that the SDG&E Easements that are ultimately granted
minimize any interference with or disruption to the future development and use
of the Business Park. The parties acknowledge that after the conveyance of the
Land to Buyer, Buyer will have to join in granting those SDG&E Easements that
burden any portion of the Land. The parties wish to provide for mutual
post-Closing cooperation regarding the SDG&E Easements.

 

THE PARTIES AGREE:

 

1.                                       SDG&E Easements. Following the Close of
Escrow, Buyer and Seller shall cooperate with each other in connection with the
SDG&E Easements. Without limiting the generality of the foregoing, each party
agrees to take such acts as are reasonably necessary to reach final agreement
with SDG&E regarding the scope of the SDG&E Easements, and thereafter to grant
the SDG&E Easements as to the party’s property; provided, however, that neither
party shall be required in the course of such cooperation (i) to incur any
material expense, (ii) to engage in litigation, or (iii) to take any other
action which would interfere with that party’s development plans for the Land
(in the case of Buyer) or the balance of the Business Park (in the case of
Seller).

 

2.                                       Other Matters of Agreement.

 

(a)                                  This Amendment may be executed in any
number of counterparts, each of which will be deemed to be an original, but all
of which together will constitute one instrument.

 

(b)                                 Except to the extent modified hereby, all
provisions of the Agreement as previously amended shall remain in full force and
effect.

 

 

Seller:

Buyer:

 

 

 

 

H. G. FENTON COMPANY, a California
corporation

BIOSITE INCORPORATED, a Delaware
corporation

 

 

 

 

 

 

 

By

/s/ Michael P. Neal

 

By

/s/ Christopher J. Twomey

 

Its

President and CEO

Its

V.P., Finance and CFO

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Henry F. Hunte

 

By

 

 

Its

Chairman

Its

 

 

--------------------------------------------------------------------------------